—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered August 29, 1989, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him, as a persistent felony offender, to concurrent terms of 13 years to life, unanimously affirmed.
Police officers responded to a call that two male suspects fitting the description of a robbery team known as "Salt and Pepper” were at a certain bar. Probable cause for defendant’s arrest can be found in the arresting officer’s testimony that he had previously viewed a composite sketch of the pair and in defendant’s resemblance to the sketch, together with the other factors presented (see, People v Montgomery, 160 AD2d 474, lv *163denied 76 NY2d 793). Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.